AO 245B (Rev. 09/1 9)   Judgment in a Criminal Case
                        Sheet I



                                           UNITED STATES DISTRICT COURT
                                                       Eastern District of North Carolina
                                                                           )
              UNITED STATES OF AMERICA                                     )       JUDGMENT IN A CRIMINAL CASE
                                   V.                                      )
           CHRISTOPHER BRYAN SHINGLETON                                    )
                                                                           )       Case Number: 7:20-CR-165-1-M
                                                                           )       USM Number: 15414-509
                                                                           )
                                                                           )        Rosemary Godwin
                                                                           )       Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)            1 and 3 of Indictment
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adj ud icated guilty of these offenses :

Title & Section                    Nature of Offense                                                         Offense Ended
18 U.S .C. § 2113(a)               Bank Robbery                                                              6/15/2019




       The defendant is sentenced as provided in pages 2 through          _ _9_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been foun d not guilty on count(s)
~ Count(s)        2 and 4 of Indictment                  Dis       ~ are dismissed on the motion of the U nited States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, res idence,
or mailing address until all fines, restitution, costs, and special assess ments imposed by this judgment are fully paid . If ordered to pay restitution,
the defenaant must notify the court and Un ited States attorney of material changes in econom ic circumstances.

                                                                           4/7/2021
                                                                          Date oflmposition of Judgment



                                                                          ~               /? 07~
                                                                           RICHARD E. MYERS II , CHIEF UNITED STATES DISTRICT JUDGE
                                                                          Name and Title of Judge



                                                                          Date ~      1




                           Case 7:20-cr-00165-M Document 66 Filed 04/07/21 Page 1 of 9
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet IA
                                                                                  Judgment-Page _ _ of
DEFENDANT: CHRISTOPHER BRYAN SHINGLETON
CASE NUMBER: 7 :20-CR-165-1 -M

                                           ADDITIONAL COUNTS OF CONVICTION
Title & Section                  Nature of Offense                            Offense Ended      Count
18 U.S.C. § 1951 and              Interference with Commerce by Robbery and    6/15/2019          3
18 U.S.C. § 2                     Aid and Abetting




                         Case 7:20-cr-00165-M Document 66 Filed 04/07/21 Page 2 of 9
AO 245B (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                  Judgment -   Page     3   of   9
 DEFENDANT: CHRISTOPHER BRYAN SHINGLETON
 CASE NUMBER: 7:20-CR-165-1-M

                                                            IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 Counts 1 and 3: 78 months on each count, to be served concurrently




      0    The court makes the following recommendations to the Bureau of Prisons:
           Most intensive drug treatment
           Vocational training/educational opportunities
           Mental health assessment and treatment
           Placement at FCI Butner or facility close to family


      Ii] The defendant is remanded to the custody of the United States Marsha l.

      D The defendant shall surrender to the United States Marshal for this district:
           0   at                                0   a.m.    D p.m.       on

           D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D before 2 p.m. on
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                RETURN
 I have executed this judgment as fo llows:




          Defendant delivered on                                                        to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNlTED STATES MARSHAL



                                                                         By
                                                                                             DEPUTY UNlTED STATES MARSHAL




                          Case 7:20-cr-00165-M Document 66 Filed 04/07/21 Page 3 of 9
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                                       4_
                                                                                                      Judgment- Page _ _      of
DEFENDANT: CHRISTOPHER BRYAN SHINGLETON
CASE NUMBER: 7:20-CR-165-1-M
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 3 years on each of Counts 1 and 3, all such terms to run concurrently




                                                      MANDATORY CONDITIONS
1.   You must not commit another federa l, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submjt to one drug test within 15 days ofrelease from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
4.    ~ You must make restitution in accordance with 18 U .S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.    ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    D You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.




                          Case 7:20-cr-00165-M Document 66 Filed 04/07/21 Page 4 of 9
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                               Judgment- Page _ _ _ _ _ of _ _ _ _ __
DEFENDANT: CHRISTOPHER BRYAN SH INGLETON
CASE NUMBER: 7:20-CR-165-1-M

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the fo llowing standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame .
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when yo u must report to the probation officer, and you must report to the probation officer as instructed .
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer trutbfuIJy the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements ( such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must alJow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have ful l-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, yo u must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone bas been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours .
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      fast getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must folJow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S . probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts .gov.


Defendant's Signature                                                                                    Date
                                                                                                                ------------




                         Case 7:20-cr-00165-M Document 66 Filed 04/07/21 Page 5 of 9
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3C - Supervised Release
                                                                                            Judgment-Page   _ 6_   of       9
DEFENDANT: CHRISTOPHER BRYAN SHINGLETON
CASE NUMBER: 7:20-CR-165-1-M

                           ADDITIONAL STANDARD CONDITIONS OF SUPERVISION
 The defendant shall not incur new credit charges or open additional lines of credit without approval of the probation office.

 The defendant shall provide the probation office with access to any requested financial information .




                         Case 7:20-cr-00165-M Document 66 Filed 04/07/21 Page 6 of 9
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3D - Supervised Release
                                                                                             Judgment-Page   _ 7__   of      9
DEFENDANT: CHRISTOPHER BRYAN SHINGLETON
CASE NUMBER : 7:20-CR-165-1 -M

                                         SPECIAL CONDITIONS OF SUPERVISION
 The defendant shall participate as directed in a program approved by the probation office for the treatment of narcotic
 addiction, drug dependency, or alcohol dependency which will include urinalysis testing or other drug detection measures
 and may require residence or participation in a residential treatment facility.

 The defendant shall participate in a program of mental health treatment, as directed by the probation office.

 The defendant shall consent to a warrantless search by a United States Probation Officer or, at the request of the
 probation officer, any other law enforcement officer, of the defendant's person and premises, inclu ding any vehicle , to
 determine compliance with the conditions of this judgment.

 The defendant shall cooperate in the collection of DNA as directed by the probation officer.

 The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
 sentence of restitution.

 The defendant shal l support his dependent(s) .




                         Case 7:20-cr-00165-M Document 66 Filed 04/07/21 Page 7 of 9
AO 245B (Rev. 09/1 9)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                             Judgment -   Page _ _8
                                                                                                                                  ~_    of         9
 DEFENDANT: CHRISTOPHER BRYAN SH INGLETO N
 CASE NUMBER: 7:20-CR-165-1-M
                                                  CRIMINAL MONETARY PENALTIES
        The defendant must pay the total criminal monetary penalties under the schedule of pay ments on Sheet 6.


                        Assessment               Restitution                                          AV AA Assessment*           JVTA Assessment**
 TOTALS             $   200.00               $    4,910.88              $                         $                           $



 D The determination ofrestitution is deferred unti l - - - - - .                 An Amended Judgment in a Criminal Case (AO 245C) will be
        entered after such determjnation.

 ~ The defendant must make restitution (inc luding community restitution) to the fo llowing payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned _payment, unless specified otherwise in
        the priority order or percentage payment column below. However, pursuant to 18 U.S.C . § 3664(.i), all nonfederal victims must be paid
        before the United States is paid.

 Name of Payee                                                   Total Loss ***                   Restitution Ordered         Priority or Percentai:;e
   Fi rst Bank                                                                    $3,453 .00                  $3,453. 00

   First Citizens Bank                                                            $1 ,244 .00                 $1,244 .00

   Fam ily Dollar                                                                   $133.88                     $133.88

   Family Dollar                                                                       $80.00                      $8 0.00




TOTALS                                 $                    4 ,910.88              $                    4,910.88
                                                                                       ----------

 D      Restitution amount ordered pursuant to plea agreement $

 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in fu ll before the
        fi fteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payme nt options on Sheet 6 may be subj ect
        to penalties for delinquency and default, pursuant to 18 U .S.C. § 3612(g).

 !ill   The court determined that the defendant does not have the abi lity to pay interest and it is ordered that:

        Ill   the interest requirement is waived for the         D fine     Ill    restitution.

         D the interest requirement for the          D    fine    D restitution is modified as fo llows :

 * Amy, Vicky, and Andy Cruld Pornograph_y Victim Assistance Act of 2018 , Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of 2015 , Pub. L. No . 114-22.
 *** Findings for the total amount oflosses are required under Chapters 109A, 110, llOA, and 113A of Title 18 foroffenses commjtted on
 or after September 13 , 1994, but before April 23 , 1996.




                           Case 7:20-cr-00165-M Document 66 Filed 04/07/21 Page 8 of 9
AO 245B (Rev. 09/19)     Judgment in a Criminal Case
                         Sheet 6- Schedule of Payments

                                                                                                                        Judgment - Page _.9_ of                  9
DEFENDANT: CHRISTOPHER BRYAN SHINGLETON
CASE NUMBER: 7:20-CR-165-1-M

                                                            SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is du e as follows:

 A     D      Lump sum payment of$                                   due immediately, balance due

              D     not later than                                        , or
              D     in accordance with
                                             •    C,    •    D,      •     E, or      D F below; or
 B     •      Payment to begin immediately (may be combined with                   DC,           OD, or        0 F below); or

 C     D Payment in equal              _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                              (e.g. , months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D      Payment in equal                           (e.g., weekly, monthly, quarterly) installments of $      over a period of
                                                                                                              ----
                              (e .g., months or years), to commence _ _ _ _ _ (e.g. , 30 or 60 days) after release from imprisonment to a
              term of supervision; or

 E     D Payment during the term of supervised release will comm ence within _ _ _ _ _ (e .g.,        30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant ' s ability to pay at that time; or

F      liZl   Special instructions regarding the payment of criminal monetary penalties:
              The special assessment in the amount of $200 .00 shall be due in full immediately . Payment of restitution shall be due and payable in full
              immediately. However, if the defendant is unable to pay in full immediately, the special assessment and restitution may be paid through the Inmate
              Financial Responsibility Program (IFRP) . The court orders that the defendant pay a minimum payment of $25 per quarter through the IFRP , if
              available. The court, having considered the defendant's financial resources and ability to pay, orders that any balance still owed at the time of
              release shall be paid in installments of $100 per month to begin 60 days after the defendant's release from prison . At the time of the defendant's
              release , the probation officer shall take into consideration the defendant's ability to pay the restitution ordered and shall notify the court of any
              needed modification of the payment schedule .

Unless the court has express ly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. AU criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' In.mate
F inancial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 IZl   Joint and Several

       Case N umber
       D efendant and Co-Defendant Names                                                           Joint and Several                   Corresponding Payee,
       {including defendant number)                             Total Amo unt                           Amount                             if appropriate
       7:20-CR-165- 1M Christopher Bryan Shingleton
       7:20-CR-165 - 2M Clayton Charles O'Con ney                 4,910.88                     133.88


 0     The defendant shall pay the cost of prosecution.

 D     The defendant shalJ pay the fo lJowing court cost(s):

 D     The defendant shall forfeit the defendant 's interest in the followin g property to the U nited States:




 Payments shall be a_pplied in the fo llowing order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assess ment,
 (5) fine principal , (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
 prosecut10n and court costs .




                            Case 7:20-cr-00165-M Document 66 Filed 04/07/21 Page 9 of 9
